 


 HCON 121 ENR: Directing the Secretary of the Senate to make a correction in the enrollment of the bill S. 2372.
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. CON. RES. 121 


May 23, 2018
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Secretary of the Senate to make a correction in the enrollment of the bill S. 2372. 
 
 
That in the enrollment of the bill S. 2372, the Secretary of the Senate shall make the following correction: Amend the long title so as to read: An Act to establish a permanent community care program for veterans, to establish a commission for the purpose of making recommendations regarding the modernization or realignment of facilities of the Veterans Health Administration, to improve construction of the Department of Veterans Affairs, to make certain improvements in the laws administered by the Secretary of Veterans Affairs relating to the home loan program of the Department of Veterans Affairs, and for other purposes..  Clerk of the House of Representatives.Secretary of the Senate. 